Citation Nr: 1736997	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-28-494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for gastric cancer for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant (surviving spouse) and her daughter (J. M.)


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971, to include service in the Republic of Vietnam.  The Veteran was awarded the Bronze Star, among other decorations.  He died in September 2011.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The Veteran died in September 2011 and the death certificate recorded the Veteran's cause of death as esophageal cancer.

2.  At the time of his death, the Veteran was service connected for lumbar spine, cervical spine and left acromioclavicular (joint between shoulder and clavicle) disabilities.

3.  The probative evidence of record does not establish that the Veteran's esophageal cancer, (to include as a result of his presumed herbicide agent exposure) began during or was otherwise caused by his military service.

4.  The Veteran's liver, stomach (previously characterized as gastric cancer) and lung cancer metastasized from his esophageal cancer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310 (West 2014); 38 C.F.R. §3.312 (2016).

2.  The appellant is not entitled to accrued benefits based upon the Veteran's pending claim for service connection for gastric cancer.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.160, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided; and neither the Appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Appellant was notified of the required information in February 2012 and April 2012.  Thus, adjudication of this claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.  Additionally, in a November 2016 Board hearing, the Appellant and her daughter J. M. testified before the undersigned.  A copy of the hearing transcript is associated with the claims file.

A VA examination was not provided, and not required in this case.  Here, there is no allegation or evidentiary suggestion that the Veteran's esophageal cancer that metastasized to liver, lung and stomach cancer (previously gastric cancer), began in service or within a year of separation.  Rather, the Appellant's claim is based entirely on the premise that the Veteran was exposed to herbicide agents during his military service and as such, his esophageal cancer is presumptively connected to the Veteran's service.  Unfortunately, the evidence does not establish or suggest such a relationship.  As such, obtaining an additional opinion would not present a reasonable possibility of substantiating the Appellant's claim.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.



Service Connection for Cause of Death

The Veteran died in September 2011.  The Appellant filed a claim for DIC in November 2011.  An April 2013 Statement of the Case denied the Appellant service connection for cause of death and a October 2013 Supplemental Statement of the Case denied her claim for accrued benefits.  The Appellant appeals.

Specifically, the Appellant contends that the Veteran's herbicide agent exposure during service is what caused his esophageal cancer, ultimately resulting in his death.  The Appellant also suggested in her appeal that the Veteran's lung cancer from his metastasized esophageal cancer is also presumptively service connected due to his herbicide agent exposure.

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, if manifested to the required degree within a prescribed period from the Veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran served on active duty from August 1962 to August 1971.  The evidence of record confirms that the Veteran honorably served his country in the Republic of Vietnam.  Hence, he is presumed to have been exposed to herbicide agents in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

At the time of his death, the Veteran was service connected for lumbar spine, cervical spine and left acromioclavicular (joint between shoulder and clavicle) disabilities.

Turning to the medical evidence.  In August 2010, the VA Agent Orange Registry contacted the Veteran because abnormalities were found with his lab work.  In view of the findings, they recommended follow up with a physician.  In November 2010, a VA medical statement reported that the Veteran was diagnosed with gastric cancer.  Several treatment notes reported that the Veteran had chronic tobacco use and was advised to stop smoking.  In a December 2010 VA oncology consultation, the medical professional noted that the Veteran was diagnosed with stage four esophageal adenocarcinoma.  In April 2011, a VA medical statement reported that the Veteran was being treated for metastatic esophageal cancer.

In September 2011, the private emergency room notes indicate that the Veteran's final diagnosis was end stage metastatic esophageal cancer that metastasized to his lung, liver and stomach.  The Veteran was admitted to the hospital in September 2011 and in September 2011, the Veteran subsequently died.  

Here, the Veteran's death certificate reports that his death was caused by esophageal cancer.  There is no indication in the record that the VA or private medical professionals attributed the Veteran's metastatic esophageal cancer to his military service, service connected conditions or that it manifested to a compensable degree within one year of release from active duty.  Furthermore, at the time of the Veteran's death, service connection was not established for his esophageal cancer; and there has not been any allegation that any of the Veteran's service-connected disabilities either caused or was a material factor in the Veteran's death.  Rather, the Appellant contends that the Veteran's herbicide agent exposure during service caused the Veteran's esophageal cancer, which caused his death.

Service connection for the cause of the Veteran's death requires that the Veteran's esophageal cancer is either directly or presumptively linked to his time in active service.  Although, the evidence of record verifies that the veteran served in the Republic of Vietnam and exposure to herbicide agents is presumed, the Veteran's esophageal cancer is not a condition granted a presumption of service connection due to herbicide agent exposure.  Esophageal cancer is not listed as a disease associated with exposure to certain herbicide agents.  38 C.F.R. §3 309(e).  In addition, the evidence of record fails to establish that the Veteran's esophageal cancer conditions either began during or was otherwise caused by his active service.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

At the time of the Veteran's death, he was service-connected for lumbar spine, cervical spine and shoulder joint disabilities.  Thus, he was not service connected for any esophageal cancer conditions.  A review of his STRs does not show evidence that he was diagnosed with esophageal cancer during his active service or even for years after service.

As such, there is no evidence to suggest that the Veteran's esophageal cancer began during his active service.  Consequently, it is not shown that the esophageal cancer that caused the Veteran's death was causally linked to his active service.

Consideration has been given to the Veteran's and Appellant's assertions that the Veteran's esophageal cancer was due to his active service, to include as due to herbicide agent exposure.  The Veteran was, and the Appellant is, clearly competent to report symptoms of esophageal cancer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, determining the etiology of esophageal cancer is not readily amenable to mere lay testimony.  Rather, such would require medical training and expertise.  See Jandreau, 492 F.3d 1372, 1377.

Furthermore, the Appellant has not provided any medical opinion to support direct or a presumptive service contention.  Rather, she suggested in her appeal that if cancer of the esophagus is not presumptively related to herbicide exposure, respiratory cancers, including cancer of the lung, are indeed presumptively related to service.  Thereby, claiming that service connection should be awarded for the Veteran's esophageal cancer because he also had lung cancer.
While the Veteran was noted in the September 2011 emergency room notes to have lung, cancer at the time of his death, the evidence shows that the Veteran was actually diagnosed with esophageal cancer that metastasized to his lungs, liver and stomach.  Service connection for cause of death due to cancer on a presumptive basis may only be established if the cancer in consideration is the "primary" or originating site of the cancer.

In this case, a presumptive service connection cannot be established for lung cancer where esophageal cancer has metastasized to the lung.  See VA General Counsel Precedent Opinion dated May 2, 1997 (noting that it is well established that a primary cancer of one organ may metastasize into other organs causing secondary tumors in those organs).  "Metastasis" is the transfer of disease from one organ or part to another not directly connected with it.  By definition, metastasis would represent the progress of the non-service connected primary cancer and evidence that a secondary cancer resulted from metastasis of a primary cancer would be affirmative evidence that the secondary cancer was not the result of some other cause such as herbicide exposure.  Thus, the evidence of record indicates that the Veteran's lung cancer was the result of his esophageal cancer metastasizing.

As discussed, the probative evidence of record, does not establish that the Veteran's esophageal cancer was caused by his herbicide agent exposure during his active service, and there is no other basis upon which to afford service connection.  Accordingly, the criteria for service connection have not been met, and the claim is denied.

Accrued Benefits

The Appellant is seeking accrued benefits from the Veteran's pending service connection for gastric cancer claim. 

Applicable law and regulations provide that, upon the death of a veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such benefits must be filed within one year of the veteran's death. 38 C.F.R. § 3.1000(a) (c) (2016).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, 'the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.'  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term 'pending claim' means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2016).  The term 'finally adjudicated claim' means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2016); see also 38 C.F.R. §§ 20.1103, 20.1104 (2016).  'Evidence in the file at date of death' means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000(d) (4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The Board notes that on December 2010 the Veteran filed his claim for service connection for gastric cancer which was denied in April 2011.  The Veteran died in September 2011 and his death certificate list esophageal cancer as the cause of death.  The Board acknowledges that the Veteran had a pending claim at his time of death.  The Appellant surviving spouse filed a claim for accrued benefits on November 2011 and would qualify for substitution under the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008); 38 C.F.R. § 3.1010 (2016).  

However, the Veteran's pending claim was for gastric cancer and there is no indication in the record as of the date of the Veteran's death (or after death) that the VA or private medical professionals attributed the Veteran's metastatic esophageal cancer (which included stomach (previously gastric) cancer to his military service, service connected conditions or that it manifested to a compensable degree within one year of release from active duty.  In addition, stomach (gastric cancer) is not a condition granted a presumption of service connection due to herbicide agent exposure, because it is not listed as a disease associated with exposure to certain herbicide agents.  38 C.F.R. §3 309(e).  See analysis above.  Thus, the Appellant is not entitled to an accrued rating based on the Veteran's pending claim for gastric cancer conditions.  

Accordingly, the weight of the evidence is against the claim and accrued benefits are denied.

The Board would like to express that it is extremely sympathetic toward the Appellant's claim and is deeply appreciative of the Veteran's Army service, including his service during the Vietnam Era.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied

Service connection for gastric cancer is denied for accrued benefits purposes.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


